IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

VICTOR ROME,                         NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D15-5113

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed February 10, 2016.

An appeal from an order of the Circuit Court for Escambia County.
Terry D. Terrell, Judge.

Victor Rome, pro se, Appellant.

Pamela Jo Bondi, Attorney General, and Giselle D. Lylen, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.


LEWIS, SWANSON, and WINOKUR, JJ., CONCUR.